UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 23, 2010 HOMETOWN BANCORP, INC. (Exact Name of Registrant as Specified in Charter) United States 000-52674 02-0783010 (State or Other Jurisdiction) of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 12 Main Street, Walden, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(845) 778-2171 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 23, 2010, Hometown Bancorp, Inc. (the "Company") announced that it is filing a Form 15 with the Securities and Exchange Commission to deregister its common stock under Section 12(g) of the Securities Exchange Act of 1934, as amended.Reference is made to the press release issued by the Company on November 23, 2010, filed herewith as Exhibit 99.1, for further details. Item 9.01Financial Statements and Exhibits (d)Exhibits Number Description Press Release dated November 23, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HOMETOWN BANCORP, INC. DATE:November 23, 2010 By: /s/ Stephen W. Dederick Stephen W. Dederick Senior Vice President and Chief Financial Officer
